Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about December 22, 2000, which, to the extent appealed from, terminated respondent birth mother’s parental rights to the subject children, upon fact-finding determinations of permanent neglect, and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services, unanimously affirmed, without costs.
The findings of neglect are supported by clear and convincing evidence that despite petitioner’s diligent efforts, respondent made no genuine attempt to come to terms with or acknowledge her responsibility for the circumstances leading to the children’s removal (Matter of Adrian M., 270 AD2d 93 [2000], lv denied 95 NY2d 757 [2000]). The children have been in foster care nearly all their lives, during which respondent has made no perceptible progress toward curing her parenting deficiencies. Accordingly, it was in their best interests that respondent’s parental rights were terminated (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Saxe, J.P., Ellerin, Williams, Lerner and Sweeny, JJ.